  1:20-cv-02403-MBS          Date Filed 08/10/21      Entry Number 29         Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                               AIKEN DIVISION


Roxanne Harkness,                       )
                                        )
                             Plaintiff, )          C/A No. 1:20-cv-02403-MBS
                                        )
       v.                               )
                                        )                     ORDER
Andrew M. Saul,                         )
Commissioner of the                     )
Social Security Administration,         )
                                        )
                             Defendant. )
____________________________________)

       On June 25, 2020, Plaintiff Roxanne Harkness filed the within action pursuant

to 42 U.S.C. §§ 405(g) and 1383(c)(3), seeking judicial review of a final decision of

Defendant Commissioner of Social Security (the “Commissioner”) denying her claim for

Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”).

       Plaintiff filed her DIB and SSI applications on July 12, 2016, alleging disability

beginning June 3, 2016, at the age of 50. Plaintiff alleged disability due to cardiac

conditions, copper toxicity, dyslipidemia, stomach acid, cellulitis, allergies, and a sleep

disorder. Plaintiff’s applications were denied initially and again upon reconsideration.

An Administrative Law Judge (“ALJ”) presided over a hearing held on January 16, 2019

and issued an unfavorable decision on June 17, 2019. He determined that Plaintiff has

severe impairments of congestive heart failure, coronary artery disease, hypertension,

carpal tunnel syndrome, and obesity. ECF No. 14 at 65. However, he found that while

these impairments “could reasonably be expected to produce the alleged symptoms, the

intensity, persistence and functionally limiting effects of claimant’s complaints are not
  1:20-cv-02403-MBS         Date Filed 08/10/21      Entry Number 29        Page 2 of 4




fully supported by the objective and longitudinal medical evidence.” Id. at 69. Thus, the

ALJ concluded that Plaintiff was not under a disability within the meaning of the Social

Security Act. Plaintiff filed a request for review of the ALJ’s decision, which the

Appeals Council denied. Plaintiff thereafter appealed the decision to this court.

       On April 5, 2021, Plaintiff filed her brief challenging the ALJ’s decision on the

ground that the ALJ failed to consider limitations caused by Plaintiff’s fatigue and

shortness of breath in formulating her residual functional capacity (“RFC”). ECF No. 18.

The Commissioner filed his response to Plaintiff’s brief on May 14, 2021, ECF No. 20,

and Plaintiff filed a reply brief on May 28, 2021, ECF No. 21.

       In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02 (D.S.C.), this matter

was referred to United States Magistrate Judge Shiva V. Hodges for a Report and

Recommendation (“Report”). On June 14, 2021, the Magistrate Judge filed her Report

recommending that the court affirm the Commissioner’s decision to deny benefits. ECF

No. 23. The Magistrate Judge found as follows:

       The ALJ considered the entire record in declining to accept Plaintiff’s
       allegations that fatigue and shortness of breath imposed disabling
       functional limitations. He considered Plaintiff’s reports of symptoms to
       her medical providers. Tr. at 66. He noted objective evidence of clear
       lungs, normal and no increased respiratory effort, no respiratory distress,
       improvement with use of a CPAP machine, and normal breath sounds as
       inconsistent with her allegations of shortness of breath. Tr. at 65. He
       acknowledged that Plaintiff’s medical providers had determined her
       complaints of shortness of breath to be non-cardiac in origin and had noted
       she was doing well from a cardiac standpoint. Tr. at 65, 66. He also
       reflected that the record contained no evidence to suggest Plaintiff had
       sought “vocational rehabilitation services for training or work-enabling
       treatment.” Tr. at 65. Thus, the ALJ cited substantial evidence to support
       his conclusion that Plaintiff’s statements about the intensity, persistence,
       and limiting effects of her symptoms were not consistent with the
       objective medical evidence and the other evidence of record.




                                             2
  1:20-cv-02403-MBS          Date Filed 08/10/21       Entry Number 29        Page 3 of 4




ECF No. 23 at 41 (citing SSR 16-3p, 2016 WL 1119029, at *7). And the Magistrate

Judge noted:

       Despite having not accepted all of Plaintiff’s allegations as to the disabling
       effect of her symptoms, the ALJ still considered shortness of breath and
       fatigue in assessing her RFC. He considered Plaintiff’s ability to perform
       work activity on a regular and continuing basis, specifically finding she
       could perform the reduced range of light work in the RFC assessment
       “[o]ver the course of an 8-hour workday, in 2-hour increments with
       normal and acceptable work breaks.” Tr. at 63. He noted he had
       considered the effects of obesity pursuant to SSR 19-2p and fatigue in
       accordance with SSR 16-3p and SSR 96-8p in assessing the RFC and in
       limiting Plaintiff to “unskilled, routine tasks and occasional hazard
       exposure.” Tr. at 64. He further explained: “In terms of the claimant’s
       coronary impairments and obesity, I have limited the claimant to less than
       a full range of light work with additional postural and environmental
       restrictions.” Tr. at 67

ECF No. 23 at 41-42. Accordingly, the Magistrate Judge concluded that “[t]he ALJ’s

RFC assessment reflects his thorough consideration of Plaintiff’s allegations as to

shortness of breath and fatigue in accordance with 20 C.F.R. § 404.1545(a)(3) and

§416.945(a)(3) and SSR 16-3p,” and that, contrary to Plaintiff’s contention, the ALJ

“addressed Plaintiff’s ability to perform relevant functions” and provided “specific

reasons for the restrictions he included in the RFC assessment and rational explanations

for having declined to assess further restrictions.” Id. at 43-44. The Magistrate Judge

notified the parties of their right to file objections to her Report within fourteen days. See

id. at 44-45. Plaintiff moved without opposition for an extension of that deadline to July

18, 2021, which motion the court granted. The extended deadline for filing an objection

has now passed and no objection is on file.

       This matter is now before the court for review of the Magistrate Judge’s

Report. The Magistrate Judge makes only a recommendation to this court. The

recommendation has no presumptive weight and the responsibility for making a final



                                              3
  1:20-cv-02403-MBS         Date Filed 08/10/21      Entry Number 29         Page 4 of 4




determination remains with the court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The

court reviews de novo only those portions of a magistrate judge’s report and

recommendation to which specific objections are filed and reviews those portions which

are not objected to—including those portions to which only “general and conclusory”

objections have been made—for clear error. Diamond v. Colonial Life & Acc. Ins. Co.,

416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983);

Opriano v. Johnson, 687 F.2d 44, 77 (4th Cir. 1982). The court may accept, reject, or

modify, in whole or in part, the recommendation of the Magistrate Judge or recommit the

matter with instructions. 28 U.S.C. § 636(b)(1).

       Notwithstanding Plaintiff’s election to not file an objection, the court has

thoroughly reviewed the record and concurs in the Magistrate Judge’s recommendation.

The court adopts the Report, ECF No. 23, and incorporates it herein by reference. The

Commissioner’s final decision of no disability is AFFIRMED.

       IT IS SO ORDERED.



                                                     /s/Margaret B. Seymour
                                                     Margaret B. Seymour
                                                     Senior United States District Judge


August 10, 2021
Columbia, South Carolina




                                             4
